                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION
                        CIVIL ACTION NO. 3:17-CV-330-RGJ-CHL


RACHEAL ELIZABETH ANNE BUTRUM,                                                         Plaintiff,

v.

LOUISVILLE METROPOLITAN GOVERNMENT,                                                  Defendant.

                          MEMORANDUM OPINION AND ORDER

       Before the Court is the Renewed Motion for Sanctions filed by Defendant,

Louisville/Jefferson County Metro Government (“Louisville Metro”). (DN 65.) Plaintiff, Racheal

Elizabeth Anne Butrum (“Butrum”), filed an initial response (DN 67), and Louisville Metro filed

a reply (DN 75). The Court held an evidentiary hearing on Louisville Metro’s motion on February

5, 2019. (DNs 89, 90.) Thereafter, the Parties submitted post-hearing briefs. (DNs 93, 95.)

Because Louisville Metro’s motion was administratively remanded for a significant period of time

to allow the Parties to participate in a settlement conference, the Court allowed the Parties to file

supplemental briefs. (DNs 108, 109, 110.) Butrum also filed a response (DN 113) to Louisville

Metro’s supplemental brief (DN 110). Therefore, this matter is ripe for review.

       For the reasons set forth below, Louisville Metro’s Renewed Motion for Sanctions (DN

65) is GRANTED IN PART and DENIED IN PART as set forth herein.

I.     BACKGROUND

       In the instant action, Butrum alleged, among other causes of action, that she was sexually

harassed, treated differently than male employees, subjected to a hostile work environment, and

retaliated against during her employment at the Louisville Zoo (the “Zoo”), which is an agency of
Louisville Metro.1 (DNs 1, 114.) Butrum was employed by the Zoo from October 2014 until she

resigned on June 22, 2017. (DN 90, at PageID # 2208.) Separate from the merits of her claims,

this litigation has also largely been focused on whether Butrum improperly gained access to

Louisville Metro’s attorney-client privileged communications through a human “mole” at the Zoo.

Because Louisville Metro’s instant motion is based in part on Butrum’s testimony at an evidentiary

hearing on a previous motion for sanctions, the Court will first recount the background associated

with that motion and evidentiary hearing.

         A.       Louisville Metro’s First Motion For Sanctions (DN 31) and the Court’s
                  March 6, 2018, Evidentiary Hearing

         On January 3, 2018, Louisville Metro filed its first motion seeking sanctions based on its

belief that Butrum was accessing its attorney-client privileged communications and work product.

(DN 31.) Specifically, Butrum served a request for production of documents on Louisville Metro

that stated:

         Please provide the search results, requested by Colleen O. Davis, in an email, dated
         on or about July 23, 2017, to Sean Woods, John Walczak, and Stephanie Moore, to
         search the Plaintiff’s Zoo emails, using the key search terms, including, but not
         necessarily limited to: sex, gender, discrimination, angry, aggressive, passive, crew,
         nailer, woman, chair, insubordination, fear, safety, refuse, toxic, hostile, carousel,
         tai bar, train, grievance, HR, railroad, Brian, Stear, Donnie, Laster, Joe, Culver,
         gossip, rumor, investigation, EEOC, Leah, Murphy, solar panel, Andria Webster,
         mistake, mannequin, harass, women, culture, sex, Maria Cotter, redacted business
         records.

(DN 19, at PageID # 1041-42; DN 31-1.) Louisville Metro contended that the request for

production mirrored the terms of an attorney-client privileged e-mail communication between

counsel of record in this case, Colleen O. Davis, and the Zoo’s Director, John Walczak



1
  While Butrum brought a number of causes of action related to her employment, the Court recently granted summary
judgment to Louisville Metro on several claims and theories presented in Butrum’s Complaint. (DN 114.) Butrum’s
Title VII, Whistleblower Act, intentional infliction of emotional distress, and negligent infliction of emotional distress
claims remain pending before the Court. (Id.)


                                                            2
(“Walczak”); Assistant Director, Stephanie Moore (“Moore”); and Facilities Manager, Sean

Woods (“Woods”). (DN 31, at PageID # 1141-42.) Butrum also served a request for production

for the minutes of a specific conference between Walczak, Moore, Woods, and an Assistant

Jefferson County Attorney, Dan Landrum (“Landrum”). (DN 19, at PageID # 1042 (“Please

provide the minutes, from the phone conference, in Stephany Moore’s office, the second week of

June, regarding personnel issues, with Walczak, Woods, Moore, and Dan Landrum,

participating.”); DN 31-1 (same).) Louisville Metro contended that the calendar entry for the

meeting was marked “private,” such that only attendees or their personal assistants could see the

same. (DN 31, at PageID # 1142.) Butrum also requested “John Walczak’s F drive files under

the heading R Butrum.” (DN 19, at PageID # 1039; DN 31-1.) Louisville Metro indicated that

Director Walczak’s computer was not publicly available such that neither Butrum nor her attorney

should know of the “existence of files and subfolders contained therein absent a breach.” (DN 31,

at PageID # 1142.) The Court initially denied Louisville Metro’s motion because it was filed

without first seeking a telephonic conference with the Court as required by the Court’s Scheduling

Order (DN 16) but set a telephonic conference to discuss the discovery dispute underlying the

Zoo’s Motion. (DN 34.) After the telephonic conference, the Court set an evidentiary hearing to

take testimony on the issues underlying the dispute. (DN 37.)

       At the March 6, 2018, evidentiary hearing, the Court examined Butrum under oath about

her alleged receipt of privileged communications from a mole then identified as “John Doe.” (DN

39.) Butrum testified that John Doe called her to tell her about that the e-mail, the meeting, and

F-drive material discussed in Louisville Metro’s motion and that she had neither asked John Doe

to obtain this information nor initiated, instigated, or prompted that call from John Doe by anything

she did. (Id. at PageID # 1240.) She testified that as far as she knew, her counsel had likewise not




                                                 3
suggested, instigated, or prompted the call from John Doe to her. (Id.) Butrum then testified as

follows in response to the Court’s questions:

       Q.      Did you – have you received any documents from John Doe?
       A.      No.
       Q.      All right. Have you ever – no documents ever during the course of this
               litigation up to today? No documents whatsoever from John Doe?
       A.      No, sir.
       Q.      Has John Doe offered you any documents?
       A.      No, sir.

       ...

       Q.      Okay. So I’m not asking you to speak for this other person, but as far as you
               know it was John Doe’s idea – that John Doe came across this information
               in some way and it was John Doe’s idea to reach out to you?
       A.      Absolutely.
       Q.      Okay. And I asked you if you received any documents. To your knowledge,
               has John Doe provided any documents to [your counsel] even if they didn’t
               come through you?
       A.      No.
       Q.      All right.
       A.      No documents.

(Id. at 1240-41, 1248.) Butrum testified that the request for the production regarding the search

terms was based on her recollection of a phone call she received from John Doe when she was in

the Smoky Mountains during which John Doe read her the terms verbatim, and Butrum later wrote

them down on a piece of paper that she left in the hotel room. (Id. at 1244-45, 1247-48, 1258-59.)

Louisville Metro submitted a copy of the e-mail and the attachment listing the search terms under

seal given their claim that the same was protected by attorney-client privilege. (DN 38, Def.’s

Sealed Ex. 3.) Based on the Court’s review of the e-mail and submitted search terms, the e-mail

is between counsel of record and Zoo leadership and the search terms in Butrum’s document

request nearly identically overlap in both form and order with the search terms attached to the e-



                                                 4
mail, though Butrum’s request contains only approximately half of the search terms provided by

Louisville Metro’s counsel. (Id.)

        At the conclusion of the hearing, Louisville Metro requested that the Court (1) sanction

Butrum and her counsel by dismissing the action; (2) award it attorneys’ fees for bringing the

motion; (3) order Butrum to reveal the name of John Doe and any other John Doe providing

information to Butrum; (4) prohibit Butrum from having contact with any Louisville Zoo

employees during the pendency of this lawsuit, and for Butrum to report to the Court and counsel

for Defendants when she had contact with a Zoo employee; and (5) direct Butrum to provide an

enumerated list of communications that she received from John Doe regarding the defense of the

lawsuit.2 (DN 42, at PageID # 1315.) After reviewing the transcript, the Court issued an order

indicating that it was not convinced Butrum or her counsel had done anything sanctionable and

that any misconduct appeared to have been committed by a third party. (Id. at 1316.) Given the

importance of ensuring that Louisville Metro could securely communicate with its client to defend

the instant lawsuit, the Court prohibited Butrum from communicating with any Zoo employee

during the pendency of this lawsuit about the substance of this lawsuit. (Id. at 1317-18.) The

Court further barred Butrum from communicating with John Doe about the lawsuit at all. (Id.)

The Court also directed Butrum to provide an enumerated list of communications that she received

from John Doe regarding the defense of the lawsuit in response to a discovery request to be

propounded by Defendants. (Id.) The Court then declined to award Louisville Metro its attorney’s

fees in bringing the motion. (Id.)




2
 At the time of the March 6, 2018, evidentiary hearing, the Louisville Zoo Foundation, Incorporated (the “Zoo
Foundation”) was also a Defendant in this lawsuit. The Court subsequently dismissed Butrum’s claims against the
Zoo Foundation. (DN 100.)


                                                      5
       B.      Post-Hearing Discovery and Butrum’s Deposition

       Thereafter, on May 16, 2018, Louisville Metro served discovery requests on Butrum

requesting that she identify the individual referred to as “John Doe,” provide an enumerated list of

communications she received from “John Doe” regarding Defendants’ defense of this lawsuit, and

that she “provide copies of all email correspondence, screenshots of phone calls, and any other

documentation reflecting the communications identified in” her enumerated list. (DN 65-63.)

Butrum’s July 12, 2018, discovery responses identified the mole as Nancy Davidson (“Davidson”),

a now-former assistant to Director Walczak and employee in the Zoo’s IT Department. (Id. at

PageID # 1541; DN 90, at PageID # 2295-96, 2298.) Butrum’s list of her communications with

Davidson stated that Davidson provided Butrum a screenshot of a February 2017 e-mail between

Walczak and Kate Dunn (“Dunn”) in Louisville Metro’s Human Resources (“HR”) Department.

(DN 65-3, at PageID # 1545.) The discovery responses were electronically signed by Butrum as

“true and correct to the best of [her] recollection.” (Id. at 1552.) Though the discovery responses

indicated that documents were attached, Louisville Metro was not provided with documents,

including any text messages between Butrum and Davidson until the morning of Butrum’s

deposition. (DN 64, at PageID # 1485; DN 90, at PageID # 2227.) The text messages initially

provided also appeared to have been selectively chosen and missing bits and pieces because several

conversations appeared to begin with non-sequiturs, which Butrum’s counsel later advised was

because Butrum had omitted purely personal communications between herself and Davidson. (DN

64, at PageID #1484, 1493.)

       During her August 8, 2018, deposition, Butrum testified that she contacted Nancy

Davidson immediately after the March 6, 2018, hearing to tell Davidson that she had given




                                                 6
Davidson’s name to the Judge and to tell Davidson that she could not discuss the lawsuit with

Davidson anymore. (DN 65-7, at PageID # 1575.) Butrum also testified as follows:

        Q:       Did you ask Nancy to obtain information from John Walczak’s computer –
        A:       No, I did not.
        Q:       -- about you?
        A:       No.
        Q:       Did she provide you with any documents?
        A:       The screenshots that you have there.

        ...

        Q:       Okay. [I]t’s your position that you did not ask Nancy to provide you
                 anything off of your own computer or off of John's?
        A.       That's true.
        Q.       Anything she provided to you was unsolicited by you?
        A.       Correct.

(DN 98, Def.’s Ex. 1-11, at 160; DN 110, at PageID # 2460.)3

        C.       Butrum’s Open Records Requests

        In the summer and fall of 2018, after the Court’s March 6, 2018, hearing, Butrum sent three

very specific open records requests to the Louisville Zoo.4 On July 23, 2018, Butrum sent an open

records request to the Zoo requesting an April 24, 2017, e-mail between Zoo leadership, HR, and

Landrum. (DN 65-6, at PageID # 1570-71.) When asked to provide keywords to be searched for,

Butrum provided the following description:

        Wednesday 4/24/2017 (10:53 AM) Personnel Issue, meeting request. Kendall/Dan
        We have had two instances over the past week involving Racheal Butrum that we
        need to discuss how to proceed with. Please let me know if this time will not works
        [sic] that we can reschedule. Thanks, Stephanie Moore


3
  Though Louisville Metro did not attach this deposition testimony to its original motion, it was introduced as an
exhibit during the February 5, 2019, evidentiary hearing to be discussed below and included in Louisville Metro’s
supplemental brief (DN 110).
4
  While Louisville Metro represented in its Renewed Motion for Sanctions that Butrum and her husband had made
nearly forty open records requests as of September 10, 2018, Louisville Metro relied on only three of those requests
in its motion. (DN 65, at PageID # 1522.)


                                                         7
(Id. at 1571.) In response, the Louisville Metro Government Office of Records Compliance

indicated that Zoo advised that the requested e-mail was exempt from disclosure because it was

“attorney-client privileged information.” (Id. at 1570.)

         On August 9, 2018, the day after her deposition, Butrum sent an open records request to

the Louisville Zoo requesting an e-mail Director Walczak forwarded to Assistant Director Moore

in November 2016. (Id. at 1571-72.) Butrum provided the following description of the records to

be searched for:

         Please feel free to contact me if you have any legal questions, managing employees
         who have brought complaints is difficult at best and sometimes what the law finds
         retaliatory seems counter-intuitive. Case in point: one may feel that withdrawing
         from someone who has accused you of actionable behavior is the prudent thing to
         do. Not so. Courts have held such that such behavior could be held as shunning and
         therefore retaliatory behavior. Thank goodness for training. ( JW forwarded that to
         SM with a FYI and confidential note)........... I would like a copy please.

(Id. at 1572.) Butrum was again advised by Louisville Metro that Zoo considered the requested e-

mail was exempt from disclosure because it was “attorney-client privileged information.” (Id. at

1571.)

         Finally, on September 9, 2018, Butrum sent an additional open records request for a PDF

attached to a December 8, 2016, e-mail from Walczak to a Louisville Metro HR investigator to

which Butrum attached a photograph of the e-mail itself. (Id. at 1572-73; DN 65, at PageID #

1523, 1527.)     Louisville Metro represented that the photograph had never been previously

produced to Louisville Metro and had not been previously produced by Louisville Metro in

response to any previous open records request. (DN 65, at PageID # 1527.)

         D.     Louisville Metro’s Instant Motion (DN 65)

         In September 2018, Louisville Metro notified the Court that it wished to file a renewed

motion for sanctions based on the information it had obtained since the March 6, 2018, hearing




                                                 8
and requested that the Court set the matter for a status conference consistent with the requirements

of its Scheduling Order (DN 16). (DN 58.) During the status conference, at which Butrum was

present, her counsel represented to the Court that she had turned over every document that she

possessed. (DN 64, at PageID # 1492.) Because it was clear that there was no way for the Parties

to compromise and avoid further motion practice, the Court granted Louisville Metro leave to file

the instant motion and set an evidentiary hearing on the same. (DNs 63, 64.)

       In its renewed motion, Louisville Metro alleged that Butrum lied to the Court during her

March 6, 2018, testimony when she said she never asked the mole—by then identified as

Davidson—to look for documents and never received any documents. (DN 65, at PageID # 1516-

17.) Louisville Metro argued that Butrum testified at her deposition and stated in her discovery

responses that she received screenshots of documents from Davidson. (Id. at 1518-20.) Louisville

Metro also argued that open records requests it continued to receive after the March 6, 2018,

hearing made it question whether Butrum had actually complied with the Court’s Order to disclose

the extent of her communications with Davidson or produced all items she did receive in response

to Louisville Metro’s discovery requests given that the same quoted directly from e-mails not

previously produced by Butrum. (Id. at 1522-28.) Further, Louisville Metro argued that Butrum

violated the Court’s order from the bench after the March 6, 2018, evidentiary hearing because she

testified in her deposition that she called Davidson immediately after the evidentiary hearing. (Id.

at 1518, 1528-29.) Louisville Metro requested sanctions pursuant to the Court’s inherent authority

because it argued Butrum had abused the judicial process triggering a need to deter Butrum from

further dishonest litigation practices and to make Louisville Metro whole for the costs it incurred

in trying to get to the bottom of whether Butrum made a full disclosure and/or whether Butrum

was still receiving attorney-client privileged materials. (Id. at 1515, 1531-32.) Louisville Metro




                                                 9
requested that the Court impose five different sanctions pursuant to its inherent authority, including

(1) awarding Louisville Metro its “costs associated with evaluating the extent of privileged

communications Ms. Butrum has received, including attorney’s fees”; (2) awarding Louisville

Metro its “costs associated with responding to Open Records Requests evidencing Ms. Butrum’s

receipt of privileged information, including attorney’s fees”; (3) requiring Butrum to produce all

communications between herself and Nancy Davidson, regardless of the personal nature of the

same; (4) excluding all information Butrum had obtained through Nancy Davidson from trial of

this matter; and (5) prohibiting Davidson from testifying at trial of this matter. (Id. at 1515, 1532.)

       In her initial response to the Motion, Butrum argued that her testimony was not false

because “Davidson sent the Plaintiff a screen shot; Davidson did not put a document in her hand.”

(Id. at PageID # 1591.) Butrum emphasized in her response that

       The Plaintiff never received documents from Nancy Davidson, EVER. Davidson
       never offered her documents, and the Plaintiff never asked for or solicited
       information or documents from Davidson. The Plaintiff she did not initiate a call to
       Davidson that resulted in Davidson sharing information with her. No attorney client
       information was improperly shared.

(Id. at 1590.) Butrum even set off the above-quoted text in both bold and underlined type. (Id.)

Butrum also noted that she contacted Davidson after the hearing but prior to the issuance of the

Court’s written order (DN 42).

       E.      February 5, 2019, Evidentiary Hearing

       Though the Court originally scheduled the evidentiary hearing on Louisville Metro’s

Renewed Motion for Sanctions (DN 65) for November 28, 2018, the hearing did not take place

until February 5, 2019, due to an abrupt change in Butrum’s counsel. (DNs 63, 78, 79, 83, 87, 89,

90.) At the hearing, Butrum admitted that she called Davidson immediately after the March 6,

2018, hearing but stated that she did so because she believed she would receive more information




                                                  10
from Davidson if she did not alert Davidson she was not permitted to communicate about the

lawsuit anymore. (DN 90, at PageID # 2225.) She stated that she was being “proactive” and trying

to do as the Court had instructed her to do. (Id. at 2226.)

         Butrum testified that she and Davidson began sharing information in August 2016 and did

so until shortly before the March 6, 2018, hearing in this case. (Id. at PageID # 2211-12.) She

testified that she and Davidson saved themselves under different names in each other’s phones to

avoid detection—she was Rodney and Davidson was David. (Id. at 2213-14.) She said that she

communicated with Davidson through text messages and phone calls. (Id. at 2214-15.) However,

she testified that she deleted all texts messages between her and Davidson as they came in until

after she resigned from the Zoo to protect Davidson. (Id. at 2241, 2245-46.) Louisville Metro

introduced several texts messages between Davidson and Butrum as exhibits during the

evidentiary hearing. (DN 98, Def.’s Ex. 1-12; DN 98, Def.’s Ex. 2; DN 98, Def.’s Ex. 3.)5 For

example, on June 22, 2017, Butrum and Davidson exchanged the following text messages:

         Davidson:         If you need any emails etc. GET THEM RIGHT NOW. I’ve been
                           instructed to disable your account.
         Butrum:           [text cut off and illegible] I have the other stuff
         Davidson:         The resignation?
         Butrum:           And the email.
         Davidson:         Yeah I’ll print it out.
         Butrum:           Thanks.




5
 Louisville Metro’s first exhibit during the evidentiary hearing was a spiralbound copy of the fourteen exhibits it had
prepared for the previously scheduled November 28, 2018, hearing. The Court will refer to each exhibit therein as
Def.’s Ex.1-1, with the second number corresponding to the tab of the spiralbound document. Louisville Metro also
submitted as Exhibit 2 the selection of texts messages it received the morning of Butrum’s deposition and submitted
as Exhibit 3 the supplemental production it received from Butrum’s new counsel in the weeks before the February 5,
2019, hearing. (DN 98, Def.’s Exs. 2-3; DN 90, at PageID # 2249-50.)


                                                          11
(DN 98, Def.’s Ex. 1-12, at 2-3; DN 98, Def.’s Ex. 2, at 2-3; DN 98, Def.’s Ex. 3, at 310-11.)

Butrum admitted during the evidentiary hearing that in these text messages she did solicit

documentation and information from Davidson. (DN 90, at PageID # 2251-52.)

        On July 13, 2017, Butrum and Davidson exchanged the following text messages:

        Butrum:        Keep your eye out for this….“Letter to Brian” im curious?!
        Davidson:      Yeah I didn’t know what they were talking about.

(DN 98, Def.’s Ex. 1-12, at 12; DN 98, Def.’s Ex. 2, at 12; DN 98, Def.’s Ex. 3, at 320.) During

the evidentiary hearing, Butrum admitted that she did ask Davidson for information about the letter

but said she didn’t ask Davidson for a copy of it, stating, “I asked her just basically what the letter

was about.” (DN 90, at PageID # 2257.) She testified that the letter didn’t end up have anything

to do with the instant litigation but admitted that Brian Stear is a potential witness in this case.

(Id.)

        On August 28, 2017, Butrum and Davidson exchanged the following text messages:

        Butrum:        What’s your ETA on being able to help with discovery.
        Davidson:      When is your deadline? Let me see how fast I can move in this
                       accreditation today.
        Butrum:        Thursday
        Davidson:      Accreditation is to be submitted by Wednesday so that is feasible.
                       I’m working like crazy to get it complete today if at all possible.
        Butrum:        Ok….
        Butrum:        Do you remember the date RW signed his letter of resignation. It
                       was a few days after he quit right?
        Davidson:      You OK? I work well under pressure by the way and I’m off
                       Thursday so we’re good!!!
        Butrum:        Im [sic] good.
        Davidson:      I think it was the next day or the day after that at the latest but I’ll
                       check before we talk about it again.
        Butrum:        Ok. Perfect!

(DN 98, Def.’s Ex. 1-12, at 30-33; DN 98, Def.’s Ex. 2, at 30-33; DN 98, Def.’s Ex. 3, at 338-41.)

Butrum testified that she didn’t ask Davidson for help, that Davidson volunteered to help her


                                                  12
organize her discovery materials. (DN 90, at PageID # 2261-62.) She testified that her question

on this date was simply following up on Davidson’s previous offer of assistance. (Id. at 2262.)

She testified that the “RW” referred to in this series of text messages was Rich Williams, a former

coworker of hers at the Zoo against whom she levied allegations of misconduct in her Complaint.

(Id. at 2263; DN 1, at PageID # 3.)

       Regarding her previous March 6, 2018, testimony, she reaffirmed her previous testimony

that she received no documents from Davidson:

       Q:      Do recall Judge Lindsay asking you if you received any
               documents from John Doe who we now know as Nancy Davidson?
       A.      Yes.
       Q.      Okay. And you replied “No”?
       A.      I had received no documents.
       Q.      And Judge Lindsay asked you again, “Have you ever received any
               documents during the course of this litigation up until today, any documents
               whatsoever from John Doe?” And you again said, “No.”
       A.      Still the answer is no.
       Q.      And Judge Lindsay asked you, “Has John Doe offered you any documents?”
               And you said, “No.”
       A.      I said no.
       Q.      All right. And that's still your testimony today?
       A.      Well, at that time they were in text messages and until the judge ordered me
               to print them into documents, they were text messages.
       Q.      So it's your testimony before this Court today that because she did not hand
               you a piece of paper, you did not have any documents from Ms. Davidson?
       A:      Correct.

(DN 90, at PageID # 2216-17.) When asked by Louisville Metro’s counsel whether it was her

testimony that “because Nancy Davidson never gave [her] any piece of paper, [she] didn’t receive

a document,” Butrum responded, “Yes. They became documents after I printed them when I was

ordered to do so.” (Id. at 2218.) She later stated that her understanding of a document was “a

tangible piece of paper.” (Id. at 2220.)




                                                13
       Butrum’s definition of a document notwithstanding, she affirmed that she received the

following materials from Davidson via text message: (1) a screenshot of a March 13, 2017 e-mail

between Director Walczak and Dunn in HR on which Landrum was copied; and (2) an April 24,

2017, combination e-mail and calendar entry from Assistant Director Moore to HR and Landrum,

on which she based her July 23, 2018, open records request. (Id. at 2228-30; DN 98, Def.’s Ex. 3,

at 378-79, 385.) She indicated that she never received the e-mail on which she based her August

9, 2018, open records request. (DN 90, at PageID # 2232-33.) Instead, she testified that Davidson

sent her verbatim the body of a November 23, 2016, e-mail between Walczak and Landrum that

Walczak forwarded to Moore. (Id. at 2232-33, 2237-39.) Though she no longer had the original

text from Davidson, she had forwarded the message to her attorney and still had a copy of it in

those messages on which to base her open records request. (Id.; DN 98, Def.’s Ex. 3, at 380-81;

DN 98, Pltf.’s Ex. 1.)

       When questioned about why documents were not produced until the morning of her

deposition or why the documents then-produced had been supplemented with additional texts

messages in the weeks before the February 5 hearing, Butrum testified that she had provided all

documents in her possession to her counsel in April 2018 after the March 6, 2018, evidentiary

hearing. (DN 90, at PageID # 2244, 2279.) She stated that she believed her counsel had produced

everything she provided to him. (Id. at 2256, 2279.) She also reaffirmed the bold and italicized

statements by her counsel in her response to Louisville Metro’s Renewed Motion for Sanctions

that she never received or solicited documents or information from Davidson, though she stated

that at the time she didn’t remember some of the text messages above. (Id. at 2217-18.)

       The Court also heard testimony from Davidson at the evidentiary hearing. Davidson

testified that she did have an understanding that to the extent e-mails, calendar entries, etc., of




                                                14
Director Walczak’s were shared with her in her capacity as his assistant, those items were to remain

confidential. (Id. at 2296.) She affirmed that she never had permission to share the contents of

Walczak’s e-mail, computer, or calendar entries with Butrum. (Id. at 2299-2300.) She admitted

that she had unlimited access to Walczak’s e-mail and computer calendar, but flatly denied that

she shared “confidential private information” with Butrum. (Id. at 2298). She stated that Butrum

asked her for items but that she told Butrum she could not provide them and suggested Butrum

send an open records request. (Id. at 2299.) In response to questions by Louisville Metro’s

counsel, she testified as follows:

       Q:      But I just want to make sure I'm understanding. It's your position today that
               you were not a conduit of information for Ms. Butrum to help her with her
               lawsuit as far as giving information about what was going on in Mr.
               Walczak's office or in his email? You have no idea how she got this
               information?
       A:      Correct.

(Id. at 2309.) Davidson testified that Butrum did ask Davidson for information to assist her with

her lawsuit, including for Davidson to help her with discovery—she testified she did not offer to

assist. (Id. at 2312-13, 2316.)

       The Court also heard testimony from Director Walczak. He indicated that he told Davidson

that all aspects of and goings on in the office needed to be kept confidential. (Id. at 2343.) He

also testified that he told Davidson not read anything that came in from HR or the County

Attorney’s office. (Id. at 2343-44.)

       F.      Davidson’s Text Messages

       In its supplemental brief in support of its Motion, Louisville Metro indicated that since the

February 5, 2019, hearing, Davidson filed suit against Louisville Metro alleging wrongful

termination. (DN 110, at PageID # 2463.) As part of that litigation, Davidson submitted her cell

phone for forensic analysis. (Id.) Louisville Metro then proffered a number of text messages


                                                15
between Butrum and Davidson that had not been previously provided to Louisville Metro by

Butrum or by either Butrum or Louisville Metro to the Court. (DN 110-4.) Though Louisville

Metro produced all text messages recovered from Davidson’s phone, it also highlighted certain

messages in its Motion. The Court finds the following texts exchanged between Butrum and

Davidson relevant to the instant motion:

        December 20, 2016        Butrum:      Have you heard anything? My ears have
                                              been burning all day…..ha
                                 Davidson:    I haven’t seen anything but I’m still
                                              wading through e-mails.

        February 27, 2017        Butrum:      Did the open records request get there
                                 Davidson:    not yet

        March 13, 2017           Butrum:      Lol…. Have they even opened the other
                                              emails from downtown? This should
                                              sprinkle on a little mor [sic] stress!
                                 Davidson:    They will see everything eventually.

        March 16, 2017           Butrum:      Anything juicy today ….
                                 Davidson:    Just the same old cluster[expletive]

        March 24, 2017           Butrum:      Keep an eye out for emails

        April 9, 2017            Butrum:      Did you see the e-mail response from SM?
                                 Butrum:      Did you see anything come through? SM
                                              never emailed me back but I know she
                                              read it…
                                 Davidson:    Nothing in John’s box – I checked.

        April 23, 2017           Butrum:      I started reading a few of these redacted
                                              records. I wondered if you knew some of
                                              these names.

        May 4, 2017              Butrum:      Anymore email talk?
                                 Davidson:    Nope.




                                             16
       May 10, 2017            Butrum:       You here yet? I was curious to know if the
                                             e-mails have started….lol

       May 15, 2017            Butrum:       Any email? Is JW going to the mayors
                                             office in the morning?
                               Davidson:     No, he has no meetings scheduled this
                                             week on his calendar with the Mayor’s
                                             Office.
                               Butrum:       Hmmm. I wonder what that means.
                                             Maybe the [sic] have stopped using email
                                             all together.
                               Davidson:     I think so.

       June 4, 2017            Butrum:       Have there been any emails or feed back
                                             after it went public?
                               Davidson:     No. I think they’ve been Todd [sic] not to
                                             talk in email.

       June 7, 2017            Davidson:     See if you have a memo written to Lia
                                             Murphy November 14 2016. In it he says
                                             that Rich resigned.
                               Davidson:     In it he even says that he asked for Rich’s
                                             “perspective” on the situation.
                               Butrum:       [message appears corrupted]
                               Butrum:       Plus that’s old enough they would just be
                                             like WTF? Can you get that? I made
                                             copies of something I need you to read.
                                             Maybe we could get lunch off grounds?
                               Davidson:     I can’t provide documents like that. This
                                             is why the open records requests are so
                                             important.

       August 18, 2017         Butrum:       Did you see any emails today about
                                             witnesses
                               Davidson:     No but I have been in and out of his inbox
                                             because Michelle is working now.
                               Butrum:       Check
                               Davidson:     I don’t think so. Plus Michelle is still here.

(DN 110, at PageID # 2465-73; DN 110-4, at PageID # 2621, 2654, 2672, 2675, 2692, 2719-20,

2752, 2775, 2784, 2799, 2837, 2846-477, 2898.)      Neither Party requested a supplemental


                                           17
evidentiary hearing based on the new evidence provided by Louisville Metro. (DNs 109, 110,

113.)

II.      DISCUSSION

         A.       Legal Standard

         The Court has inherent authority to issue sanctions where “a party has ‘acted in bad faith,

vexatiously, wantonly, or for oppressive reasons,’ ” Chambers v. NASCO, Inc., 501 U.S. 32, 45-

46 (1991) (quoting Alyeska Pipeline Serv. Co. v. Wilderness Society, 421 U.S. 240, 258-259

(1975)), or has engaged in conduct “tantamount to bad faith,” Roadway Express, Inc. v. Piper, 447

U.S. 752, 767 (1980).6 The Court is not required to explicitly consider whether the conduct at

issue could be sanctioned under the Federal Rules or any applicable statute prior to utilizing its

inherent power to sanction a party or attorney, though a Court ordinarily should do so. First Bank

of Marietta v. Hartford Underwriters Ins. Co., 307 F.3d 501, 514 (6th Cir. 2002). The Court’s

inherent authority should be used with restraint and discretion. Chambers, 501 U.S. at 44; Murray

v. City of Columbus, 534 F. App’x 479, 485 (6th Cir. 2013). Indeed, “[b]ecause the court's inherent

power to impose sanctions is discretionary, the court is not required to sanction a party or attorney

even if it has determined that some wrongdoing has occurred.” Murrary, 534 F. App’x at 486.

However, the Court “should not shrink from exercising it when sanctions are justified by the

circumstances.” Stalley v. Methodist Healthcare, 517 F.3d 911, 920 (6th Cir. 2008). In exercising




6
  Many cases explain that the Court should find bad faith where it concludes that “the claims advanced were meritless,
that counsel knew or should have known this, and that the motive for filing the suit was for an improper purpose such
as harassment.” Big Yank Corp. v. Liberty Mut. Fire Ins. Co., 125 F.3d 308, 313 (6th Cir. 1997); see also Smith v.
Detroit Fed'n of Teachers Local 231, Am. Fed'n of Teachers, AFL-CIO, 829 F.2d 1370, 1375 (6th Cir. 1987).
However, this oft-quoted language does not squarely apply to the conduct for which the operation of the Court’s
inherent authority has been requested in the instant case because the bad-faith conduct is not specifically tied to the
merits of Butrum’s underlying claims and rather to her conduct in discovery and during an evidentiary hearing
conducted by the Court.


                                                         18
its inherent authority, the Court is vested with discretion to “fashion an appropriate sanction for

conduct which abuses the judicial process.” Chambers, 501 U.S. at 44.

       B.      Analysis

       The need for truthful testimony before the court is a cornerstone of the justice system.

“Presenting deliberate falsehoods to a court is an offense of a higher magnitude. Courts are fora

for determining the truth. The judicial system cannot function if parties are permitted to lie.”

Adams v. Belden Commc'ns Co., No. CV-05-757-PHX-DGC, 2005 WL 3369434, at *8 (D. Ariz.

Dec. 9, 2005). The instant motion implicates these fundamental principles.

       Louisville Metro argued that Butrum should be sanctioned by the Court for her lack of

candor in disclosing the facts and circumstances of her receipt of documents from Davidson; for

her violation of the Court’s Order regarding speaking with Davidson; for her lies to the Court

during the March 6, 2018, hearing; for her false discovery responses; and for her false deposition

testimony. (DNs 93, 110.) Louisville Metro emphasized in its post-hearing brief that its request

for sanctions did not require or request that the Court to conclude that any particular document

accessed by Butrum was privileged because its request was based on Butrum’s misconduct, not

the nature of the emails and documents themselves. (Id. at PageID # 2367.) In response, Butrum

argued Director Walczak waived any attorney-client privilege by allowing his assistant full access

to his e-mail and that Butrum’s misunderstanding of the meaning of the word “document” and

other conduct in this litigation did not rise to a level sufficient to impose sanctions pursuant to the

Court’s inherent authority. (DN 95, 109.) The Court does not agree.

       Based on the facts as set forth above, the Court holds that Butrum did act wantonly and in

bad faith and engaged in conduct tantamount to bad faith. The Court finds that Butrum lied under

oath during her March 6, 2018, testimony when she stated that she did not receive documents from




                                                  19
Davidson or solicit information from her. Butrum’s testimony during the February 5, 2019,

hearing regarding her alleged belief about the meaning of the word “document” demonstrates that

her prior testimony was an unacceptable attempt to play word games with the Court and to

obfuscate the full extent of her communication with Davidson for her own benefit. Butrum

obtained what she thought was an inside advantage given her friendship and communication with

Davidson, a Zoo employee with access Butrum did not have. Butrum clearly intended to exploit

her connection with Davidson to benefit herself in this litigation. The texts messages between

Butrum and Davidson demonstrate that Butrum solicited both information and documents from

Davidson both before and after the filing of the instant action. In fact, Butrum seems to have done

so on so many occasions that it is simply not credible that her testimony otherwise was somehow

the result of mere mistake, negligence, or a failure of memory. Indeed, Butrum asked Davidson

to look for e-mails between Zoo leadership and to provide her copies of documents on multiple

occasions. The Court finds particularly relevant to this conclusion Butrum’s August 18, 2017, text

message to Davidson asking whether Davidson had seen any e-mails regarding witnesses. (DN

110-4, at PageID # 2898.) Butrum’s initial disclosures were filed the previous day, on August 17,

2017. (DN 15.) Because the Court concludes that Butrum gave false testimony to the Court

regarding her solicitation of documents and information from Davidson, her deposition testimony

to that effect must by necessity also have been false. Accordingly, the Court finds her false

deposition testimony to be an additional basis for its finding of bad faith.

       The Court’s finding of bad faith is also based on the lack of candor in Butrum’s verified

discovery responses. (DN 65-3.) Butrum’s response to the Zoo’s request for an enumerated list

of communications between her and Davidson, despite its detail and breadth, references receipt of

only one screenshot from Davidson though she produced and testified to the Court that she




                                                 20
received at least two screenshots. Despite alleging in detail phone conversations and other

conversations with Davidson regarding this lawsuit, Butrum’s responses, like her testimony,

convey that Davidson provided information with no encouragement or solicitation from Butrum.

This is contradicted by the text messages between Butrum and Davidson. While it is not

unreasonable for Butrum to have forgotten specific requests for information, the complete lack of

indication that Butrum solicited information from Davidson constitutes a false response. Further,

Butrum’s consistent lack of candor in her testimony at the March 6, 2018, evidentiary hearing, her

deposition testimony, and her discovery responses regarding her attempts to obtain information

related to this lawsuit from Davidson suggest a pattern of deception constituting bad faith and

wanton behavior.

         Though Butrum objected in her response to Louisville Metro’s supplemental brief to

Louisville Metro’s citation to text messages obtained from Davidson’s phone given that they were

obtained after discovery closed in this litigation, her objections are unpersuasive. The question

before the Court is not the admissibility of the evidence at trial or any purported violation by

Louisville Metro of the discovery deadline.7 The question before the Court is whether Butrum

gave false testimony and engaged in bad faith conduct in these proceedings. To investigate this

allegation, the Court finds it appropriate to both consider and base its ruling on the supplied

messages. The Court also finds unpersuasive Butrum’s argument regarding the reliability of the

text messages. The messages appear to overlap with text messages previously produced by

Butrum. Further, despite raising the question of reliability, Butrum neither requested an additional

evidentiary hearing regarding those messages nor requested additional time to respond to

Louisville Metro’s supplemental brief to allow counsel to more fully examine the new evidence.


7
  Indeed, the Court’s instant opinion makes no ruling regarding the admissibility at trial of the text messages or the
testimony of the witness who performed the forensic recovery.


                                                         21
       Because of the breadth of Louisville Metro’s argument regarding the nature of Butrum’s

bad faith, the Court also notes explicitly that its above finding is not based on a number of items

on which Louisville Metro relied. The Court’s finding is not based on Butrum having contacted

Davidson immediately following the March 6, 2018, hearing. The Court and counsel spent some

time at the conclusion of the March 6, 2018, hearing discussing the realm of potential relief to be

afforded Louisville Metro and so the Court had not yet formally admonished Butrum in writing

not to speak to Davidson about this lawsuit at the time Butrum contacted her. (DN 39, at PageID

# 1297-1301.) No text messages or other evidence demonstrate any prohibited contact between

Butrum and Davidson after the Court’s March 20, 2018, Order (DN 42). Thus, the same does not

rise to the level of bad faith. The Court’s finding of bad faith is likewise not based on the open

records requests detailed above. While the Court questions the strategy involved in requesting

copies of documents of which Butrum already had a screenshot or the content of which she already

knew, given Louisville Metro’s statement in its post-hearing brief (DN 93) that it was not asking

the Court to rule that any particular materials are privileged, the Court does not find that Butrum’s

open records requests constituted bad faith.

       While Butrum argued that false testimony alone does not constitute the required bad faith

necessary for the Court to impose sanctions, the authorities she cited for that proposition are

distinguishable. In Byrne v. Nezhat, 261 F.3d 1075, 1085 (11th Cir. 2001), the Eleventh Circuit

considered an appeal from a district court’s award of sanctions for claims brought solely for the

purposes of harassment without a factual basis. In reversing the district court’s award of sanctions

directly against the plaintiff, the Eleventh Circuit explained that the district court had based its

decision “solely on the actions of counsel.” Id. at 1123. While the district court had concluded

that plaintiff made several false statements in affidavits and depositions, there was no evidence




                                                 22
plaintiff knew claims in her complaint were frivolous or that she had the requisite intent to harass

defendants necessary to find bad faith. Id. at 1125. Here, it is not the conduct of Butrum’s counsel

that causes the Court to conclude Butrum acted in bad faith. It is her own false testimony to the

Court in the hearing and in her deposition testimony and discovery responses that was designed to

conceal her clandestine attempts to obtain material outside of the normal discovery process to

assist her in this litigation. Therefore, in addition to being only persuasive and not binding

authority, Byrne does not compel a different result than the one reached by the Court in the instant

case.

        The Court likewise finds distinguishable Kadri v. Johnson, No. 03-2562 M1/V, 2005 WL

3454330, *2-3 (W.D. Tenn. Dec. 16, 2005). In Kadri, in response to a plaintiff’s petition for

attorney’s fees after a jury awarded him damages pursuant to Title VII, the defendant argued

plaintiff’s attorney’s fees should be denied or reduced as a sanction for misconduct at trial. Id. at

*2. Defendant argued that plaintiff had falsely testified at trial that he held a doctorate in computer

engineering. Id. The court held that this was insufficient to constitute a “fraud upon the court.”

Id. at *3. This case is likewise distinguishable because Butrum’s failure to give truthful testimony

regarding the information she received is not the equivalent of a false statement about a party’s

educational background.         Here, Louisville Metro was attempting to assess whether

communications about Butrum’s claims in this lawsuit that it believed to be protected by attorney-

client privilege had been improperly disclosed when Butrum falsely testified about her relationship

and communications with a then-current employee of Louisville Metro from whom she had been

soliciting information related to her claims. Butrum’s failure to give truthful testimony at the

March 6, 2018, evidentiary hearing, in her discovery responses, and at her deposition delayed and

disrupted this litigation by preventing Louisville Metro from investigating that pivotal issue in a




                                                  23
timely manner. As the Court previously stated, Louisville Metro has a right to defend this lawsuit,

and the protection of the attorney-client relationship is a fundamental part of that process. (DN

42.) Accordingly, Kadri does not compel a different conclusion in this case.

       Given that truthful testimony by witnesses and parties is of paramount importance to the

function of the judiciary, the Court finds it necessary to sanction Butrum to deter future conduct

of this type by Butrum or other litigants in the future. Sanctions pursuant to the Court’s inherent

authority are justified because Butrum’s conduct does not fit squarely within the confines of any

particular Rule of Civil Procedure under which the Court has the power to issue sanctions. While

her false discovery responses could subject her to sanctions under Fed. R. Civ. P. 11 or 26(g), her

false testimony at the March 6, 2018, evidentiary hearing and during her deposition are not

addressed by those Rules. Therefore, only sanctions pursuant to the Court’s inherent authority

would allow the Court to address the full spectrum of Butrum’s conduct. See Chambers, 501 U.S.

at 51 (finding that sanctions pursuant to the Court’s inherent authority was proper when “the

conduct sanctionable under the Rules [of Civil Procedure] was intertwined with conduct that only

the inherent power could address”).

       Having thus concluded that sanctions are appropriate, all that remains is for the Court to

determine what sanction corresponds with Butrum’s conduct. Louisville Metro advocates a

number of sanctions in its motion. Specifically, it requested that the Court (1) award Louisville

Metro its “costs associated with evaluating the extent of privileged communications Ms. Butrum

has received, including attorney’s fees”; (2) award Louisville Metro its “costs associated with

responding to Open Records Requests evidencing Ms. Butrum’s receipt of privileged information,

including attorney’s fees”; (3) require Butrum to produce all communications between herself and

Nancy Davidson, regardless of the personal nature of the same; (4) exclude all information Butrum




                                                24
had obtained through Nancy Davidson from trial of this matter; and (5) prohibit Davidson from

testifying at trial of this matter. (DN 65, at PageID # 1515, 1532.) In its supplemental brief,

Louisville Metro also requested that Butrum be required to submit all cell phones she has used

since November 2016 for forensic analysis at her own expense. (DN 110, at PageID # 2458.)

Butrum did not respond specifically to any category of sanctions other than to state that none

should be permitted.

       The Court concludes that the appropriate sanctions in this case are to (1) award Louisville

Metro its attorney’s fees incurred in filing the instant motion for sanctions; (2) exclude all

information Butrum obtained from Nancy Davidson from trial of this matter; and (3) prohibit

Davidson from testifying at trial of this matter. Though Louisville Metro requested its costs

associated with evaluating the extent of privileged communications Butrum received and its costs

associated with responding to Butrum’s open records requests, the Court’s instant ruling is not

based on Butrum’s receipt of privileged communications, it is based on her false testimony to this

Court and in her discovery responses. Accordingly, the Court will only award Louisville Metro

the attorney’s fees related to the instant Motion. The evidentiary sanctions are a necessary

complement to this award of fees because Butrum’s conduct is only deterred if she is not be

permitted to benefit in any way from her bad faith. Both because it appears that Louisville Metro

has already obtained from Davidson a full copy of the text messages exchanged between Butrum

and Davidson and because of the evidentiary sanctions above, the Court concludes it is not

necessary to require any further disclosure by Butrum of communications between herself and

Davidson.




                                               25
III.      ORDER

          For the reasons set forth above, IT IS HEREBY ORDERED as follows:

          (1)       Louisville Metro’s Renewed Motion for Sanctions (DN 65) is GRANTED IN

PART and DENIED IN PART. The Court imposes sanctions upon Butrum pursuant to its

inherent authority as set forth in Paragraphs (2)-(4) below.

          (2)       Butrum shall pay the reasonable costs and attorney’s fees incurred by Louisville

                    Metro in prosecuting the instant motion, including the costs associated with the

                    February 5, 2019, evidentiary hearing and post-hearing and supplemental briefing.

                    (a)    Louisville Metro’s counsel shall submit billing records and corresponding

                           declarations evidencing time spent on the instant motion on or before April

                           24, 2020.

                    (b)    Butrum may respond to the amount requested by Louisville Metro on or

                           before May 22, 2020. Her response should only address the amount

                           claimed by Louisville Metro and the sufficiency of its itemization.

          (3)       Butrum is not permitted to introduce or rely upon any information or documents

                    she obtained from Nancy Davidson at trial in this matter.

          (4)       Butrum is not permitted to call Nancy Davidson at trial.




cc: Counsel of record
       March 30, 2020




                                                    26
